                                                                                                                                                      I
                                                                                                                                                  :   I


AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page I of I '·-·{



                                        UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                        JUDGMENT IN A CRIMINAL CASE
                                                                             (For Offenses Committed On or After November I, 1987)
                                            V.

                             Ojilvia Cruz-Hernandez                          Case Number: 2:19-mj-10672

                                                                            BrianP Funk
                                                                            Defendant's Att


REGISTRATION NO. 89025298
                                                                                                       FILED
THE DEFENDANT:                                                                          SEP 16 2019
 1:8:1 pleaded guilty to count(s) 1 of Complaint
                                   ---~-----------+--..-----~MA---1-
       w as found guilty to count( s)
       after a plea of not guilty.                                           ,._B_v_ _ _ _ _ _ _                           .._,•ii---
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                       Nature of Offense                                                       Count Number{s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                             1

 D The defendant has been found not guilty on count(s)
                                                                         -------------------
         Count(s)                                                            dismissed on the motion of the United States.
                        ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                 \
                                XTIMESERVED                              D _ _ _ _ _ _ _ _ days

 1:8:1 Assessment: $10 WAIVED IZI Fine: WAIVED
 1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
       Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, September 16, 2019
                                                                          Date of Imposition of Sentence
             [\ t\\,                 .r---1/!\.wJ
                                     f, "
                                            / " -
         ' ' f \ \ ~ \ w\;1 \-•' :\    "
               1,   \   r,
                             1
Received \ \\M)\J J0             l · · \
              DUSM
                                                                          HONORABLE LINDA LOPEZ
                                                                          UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                    2: l 9-mj-10672
